
	
		II
		110th CONGRESS
		1st Session
		S. 2235
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To designate the facility under development by the
		  Stanislaus Ag Center Foundation, in Stanislaus County, California, as the
		  National Ag Science Center.
	
	
		1.Short titleThis Act may be cited as the
			 National Ag Science Center Act of
			 2007.
		2.Designation of
			 National Ag Science Center in Stanislaus County, California
			(a)FindingsCongress finds that—
				(1)the State of
			 California is a preeminent producer of more than 350 different agricultural
			 commodities, including—
					(A)more than 90
			 percent of all of the tomatoes and grapes produced in the United States;
					(B)all of the
			 commercial almonds, dates, figs, olives, cling peaches, prunes, and raisins
			 produced in the United States; and
					(C)1 out of every 5
			 glasses of milk consumed in the United States;
					(2)California is the
			 leading State in terms of agricultural exports, annually shipping more than
			 $7,000,000,000 in agricultural commodities around the world;
				(3)the total
			 investment by the 78,500 farms in the State of California, in terms of direct
			 and indirect economic impact, is staggering;
				(4)if California
			 intends to keep its agricultural industry strong and vibrant, the State must
			 focus on the needs of farmers who are valuable contributors to the economic,
			 social, and cultural life of the State and the United States;
				(5)since 1945,
			 agricultural land has been rapidly disappearing across California, as soil
			 erosion, urbanization, the growth of deserts, and salinization have all
			 contributed to loss of productive farmland;
				(6)if those trends
			 continue, California will no longer be able to supply food for its population,
			 let alone the United States, and will be unable to export food to the rest of
			 the world;
				(7)as
			 people in the United States grow more and more detached from the great agrarian
			 history of the United States, fewer of those people understand the fundamental
			 importance of agriculture to society in the United States;
				(8)educating young
			 people in the United States about agriculture and its importance to the United
			 States is an investment that will pay off in future benefits;
				(9)greater public
			 understanding and appreciation of the importance of agriculture to California,
			 the United States, and the world is needed to secure a positive future, in
			 which the United States can rely on healthy food that is produced
			 domestically;
				(10)citizens of all
			 ages, especially youth, must play a meaningful, hands-on role in determining
			 the future of California agriculture;
				(11)as planners,
			 conservationists, and other interested persons around the State of California
			 organize to help protect agricultural resources, the proposed National Ag
			 Science Center in Stanislaus County, California, is preparing to educate and
			 alert future generations about the need to preserve agricultural land and to
			 foster an understanding of the importance of agriculture;
				(12)the mission of
			 the National Ag Science Center will be to provide exciting and fun agricultural
			 learning opportunities and resources in order—
					(A)for young people
			 to learn how a vibrant agricultural economy is necessary for a vibrant
			 society;
					(B)to prepare young people for career and
			 leadership opportunities in agriculture; and
					(C)to ensure a bright
			 future for all aspects of the agriculture industry;
					(13)according to
			 findings of the Center for Public Policy Studies at California State
			 University, Stanislaus, the National Ag Science Center will create or support
			 up to 359 new local jobs, create or support up to $57,500,000 in economic
			 activity and $15,200,000 in labor income through construction of the new
			 facility, generate as much as $8,500,000 in total annual economic activity, and
			 result in as much as $3,400,000 in total annual labor income;
				(14)on September 14,
			 2005, the Yosemite Community College District Board, in Stanislaus County,
			 California, voted unanimously to approve the dedication of a 3.5 acre site on
			 the West Campus of Modesto Community College for the National Ag Science
			 Center; and
				(15)establishment of
			 the National Ag Science Center is in the national interest, as the proposed
			 Center will enable future generations to help ensure a healthy and profitable
			 place for agriculture in the economy of California and the United
			 States.
				(b)Designation
				(1)In
			 generalThe facility under development by the Stanislaus Ag
			 Center Foundation, in Stanislaus County, California, shall be known and
			 designated as the National Ag Science Center.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility under development referred to in paragraph (1)
			 shall be deemed to be a reference to the National Ag Science Center.
				
